DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Williams on 02/03/2021.

The application has been amended as follows: 

1.    (Currently Amended) A method of assessing a feature on a patient's skin surface, comprising:
capturing an image of the patient's skin surface with a camera of a portable capture device;
capturing time-of-flight range information for an area of the patient's skin surface with an auxiliary time-of-flight range measurement device separate from the portable capturing device, wherein the range information includes a set of multiple range values corresponding to different 
determining a single range value between the capture device and the patient's skin surface based on the range information; [[and]]
determining a scale associated with the image from the single range value; and
determining one or more dimensions of the feature on the patient's skin surface based on the image and the determined scale.

2.    (Previously Presented) The method of claim 1 wherein capturing the range information comprises projecting light onto the area of the patient's skin surface, wherein the area of the patient's skin surface includes at least a portion of the feature and another portion of the patient's skin surface, and wherein the single range value is determined for only the other portion of the patient's skin surface.

3.    (Previously Presented) The method of claim 2 wherein the single range value is a range value in the set of range values corresponding to a first time-of-flight measurement of the projected light.

4. (Previously Presented) The method of claim 1 wherein capturing the range information comprises projecting light onto the area of the patient's skin surface, and wherein the area of the patient's skin surface includes only a portion of the patient's skin surface apart from the feature.



6.    (Original) The method of claim 1, further comprising, before capturing the image of the patient's skin surface:
displaying a guide image overlaid on a real-time camera view on a display of the portable capture device; and
aligning the camera of the capture device relative to the feature on the patient's skin surface by moving the portable capture device to align the real-time camera view with the overlaid guide image.

7.    (Original) The method of claim 6 wherein the guide image includes at least one of:
(a)    a previously captured image of the patient's skin surface;
(b)    one or more portions of a previously captured image of the patient's skin surface;
(c)    one or more guide masks or markings based on a previously captured image of the patient's skin surface;
(d)    one or more guide masks or markings selected from a library of available guide masks or markings; and
(e)    one or more guide patterns that vary with range.



9.    (Original) The method of claim 1 wherein the auxiliary range measurement device is releasably attached to an outer surface of the portable capture device.

10.    (Previously Presented) The method of claim 1 wherein the range information includes time-of-flight measurements of an optical, acoustic, or radio signal emitted from and received by the auxiliary range measurement device.

11.    (Previously Presented) The method of claim 1 wherein the range information includes time-of-flight measurements of an infrared signal emitted from and received by the auxiliary range measurement device.

12.    (Original) The method of claim 1, further comprising wirelessly transmitting the range information from the auxiliary range measurement device to the portable capture device.

13.    (Currently Amended) The method of claim 12 wherein transmitting the range information includes sending the range information from the auxiliary range measurement device to the portable capture device via a Bluetooth connection

14.    (Canceled)



16.    (Currently Amended) The method of claim [[15]] 1 wherein the dimensions include at least one of a linear dimension, a perimeter, and an area of the feature.

17.    (Original) The method of claim 1 wherein the portable capture device is a smartphone or tablet.

18.    (Previously Presented) A system for assessing a feature on a skin surface comprising:
a handheld portable computing device having a processor, a display, a camera, and a wireless data receiver; and
an auxiliary device separate from the portable computing device and attached to the portable computing device, the auxiliary device having a light emitter configured to illuminate an area of the skin surface, a light sensor, a time-of-flight calculator configured to calculate time-of-flight measurements of light from the light emitter to the light sensor, wherein the time-of-flight measurements correspond to a set of multiple range values for different portions of the area of the skin surface, and a wireless data transmitter configured to transmit time-of-flight data to the wireless data receiver of the handheld portable computing device;
wherein the processor is configured to determine—
a single range value corresponding to a distance from the portable computing device to the skin surface based on the time-of-flight measurements; and 


19.    (Original) The system of claim 18 wherein the display is on a front side of the handheld portable computing device, wherein the camera is on a back side of the handheld portable computing device, and wherein the auxiliary device is configured to be attached to the back side.

20. (Original) The system of claim 18 wherein the handheld portable computing device further includes a wireless transmitter configured to transmit control signals to the auxiliary device.

21. (Previously Presented) A method of assessing a feature on a patient's skin surface, the method comprising:
capturing an image of the patient's skin surface with a camera of a portable capture device, wherein the portable capture device is a smartphone or tablet having a front side and a back side opposite the front side, wherein the camera is positioned at a first portion of the backside of the portable capture device, and wherein the front side includes a display configured to display the image of the patient's skin surface; 
capturing time-of-flight range information for an area of the patient's skin surface with an auxiliary time-of-flight range measurement device separate from the portable capture device, wherein the range information includes a set of multiple range values corresponding to different portions of the area of the patient's skin surface, and wherein the auxiliary time-of-flight range 
determining a single range value between the capture device and the patient's skin surface based on the range information;
determining a scale associated with the image from the single range value; and
determining one or more dimensions of the feature on the patient's skin surface based on the image and the determined scale.

Allowable Subject Matter
Claims 1-13, and 16-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “capturing time-of-flight range information for an area of the patient's skin surface with an auxiliary time-of-flight range measurement device separate from the portable capture device, wherein the range information includes a set of multiple range values corresponding to different portions of the area of the patient's skin surface, and wherein the auxiliary time-of-flight range measurement device is releasably attached to a second portion of the backside of the portable capture device different than the first portion; determining a single range value between the capture device and the patient's skin surface based on the range information; determining a scale associated with the image from the single range value; and determining one or more dimensions of the feature on the patient's skin surface based on the image and the determined scale” with limitations taken within others in the claims.

Finn et al. (US 20170262985) discloses a method of image-based quantification for allergen skin reaction includes imaging an area of skin that has been subject to a skin-prick test to produce one or more images of the area, and identifying regions of wheal and/or flare in the one or more images of the area and quantifying weal and/or flare indicators based on the regions identified.
Fright et al. (US 20090213213) discloses an apparatus for determining dimensions of a surface feature such as a wound by capturing an image of the surface feature and determining a scale associated with the image. 
Nakamura (US 20170086940) discloses a projection system including an imaging unit that captures an image of a specific area, which is specified by light excited by light having a predetermined wavelength, in a subject, a projector that projects an image of the specific area by visible light, and a controller that controls such that the image of the specific area and associated information associated with the image of the specific area are projected onto the subject.
Freed et al. (US 9,196,067) discloses a system that projects content into a scene and captures images of the scene as the user interacts with the content, and uses depth analysis to determine location and distance of available surfaces in the scene onto which the content can be projected.
Wu et al. (US 20150150457) discloses a system for determining characteristics of a wound. The system includes a first imaging sensor that obtains imaging information of a wound 
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482